Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
 
Status of Claims
This office action for the 15/681174 application is in response to the communications filed February 28, 2022. 
Claims 1, 11, and 18 were amended February 28, 2022. 
Claims 1-24 are currently pending and considered below.

Claim Rejections - 35 USC § 112
Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 11, 
The claim recites the limitation of “the identified first EMR server”. This limitation lacks antecedent basis and is therefore considered indefinite. For the purposes of examination, the examiner will interpret this limitation as “the identified EMR server”. 
As per claims 12-17, 
These claims depend from a base claim that has been determined as being indefinite. Accordingly, these claims are also found to be indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Englund et al. (US 2013/0110547; herein referred to as Englund)
As per claim 11, 
Englund discloses a server system for coordinating communications of electronic medical records (EMR) between a plurality of mobile communication devices as a set of EMR servers over a communications network:
(Paragraphs [0237] and [0238] of Englund. The teaching describes a medical information server which may run software applications that perform a number of functions. The medical information server may include Electronic Health Record (EHR) server functionality and software, Patient Management server (PM) functionality and software, and an email server. Further, the medical information 
Englund further discloses an appointment data store storing a plurality of appointment records, respective appointment records being associated with a respective patient identifier and a respective network location of an EMR server having stored thereon an EMR associated with the patient identifier and identify an EMR server based on an appointment request received from a mobile communications device, the appointment request indicating one of the plurality of appointment records stored at the appointment data store in association with a physician identifier and a patient identifier, the identified EMR server being identified as having stored thereon an EMR associated with the patient identifier:
(Paragraphs [0054] and [0175] of Englund. The teaching describes a MedMaster software that is implemented to be the from end of EHR server or servers allowing the user to use the software at multiple facilities running disparate HIT systems. MedMaster Mobility allows patients to interact with their practitioner by email or video chat, and to view test results and upcoming & past appointments, schedule appointments, pay bills securely and saving phone calls and mailing expenses, get automated health maintenance reminders, request 
Englund further discloses an EMR proxy subsystem comprising: a communications output port communicatively coupled with the communications network: 
(Paragraph [0238] of Englund. The teaching describes the mobile medical information software application communicates 101 with the medical information server via Wi-Fi if Wi-Fi is available. If Wi-Fi is not available in the location, the medical information mobile software may communicate with the medical information server via the cellular phone network.)
Englund further discloses an EMR schema data store and transmit physician credentials received from the mobile communications device to an identified EMR server for authentication by the EMR server and based on the authentication and an access privilege for the physician identifier, transmit a patient record request from the mobile communications device to the identified EMR server according to a network location of the identified EMR server, the patient record request comprising a plurality of ERM field requests, each generated by mapping one of a plurality of dictation interface fields for a corresponding EMR field of the identified EMR server according to an EMR schema stored at the EMR schema data store in association with the identified EMR server: 
(Paragraph [0270] of Englund. The teaching describes that the MedMaster Mobility transmits a request to display the Login View of the available Electronic Health Record (EHR) or Electronic Medical Records (EMR) systems whether 
Englund further discloses wherein the plurality of dictation fields is defined according to a client interface application of the mobile communications device” 
(Paragraphs [0081]-[0086] [0112]-[0114] of Englund. The teaching describes that the scheduler allows the physician to select an entry in the appointment list to enter in new information via dictation. The dictation feature analyzes free text dictation, and then tags the most important clinical data elements such as medications, problems, social history, allergies, and procedures. These dictation tags establish dictation fields for which spoken words are mapped to recognized data elements) and 
Englund further discloses a communications input port communicatively coupled with the communications network to receive a plurality of EMR field responses from the identified EMR server in response to the plurality of EMR field requests” 
(Paragraph [0114] of Englund. Vitals taken here will automatically update the patient’s medical record. In most fields such as encounter notes, MedMaster Mobility allows Dr. Jones the option to either key-in or to dictate the information using speech recognition.)
As per claim 12, 
Englund discloses the limitations of claim 11.
Englund further discloses wherein the communications input port is communicatively coupled with the communications network further to receive the appointment request 
(Paragraph [0259] and Figure 3 of Englund. The teaching describes medical information middleware’s translators 303 parse the responses and map each data field received to a format native to the mobile medical information software.)
As per claim 13, 
Englund discloses the limitations of claim 11.
Englund further discloses the communications input port is communicatively coupled with the communications network further to receive a schedule request associated with the physician identifier from the mobile communications device; and the communications output port is communicatively coupled with the communications network further to transmit the plurality of appointment records to the mobile communications device in response to the schedule request:
(Paragraph [0175] of Englund. The teaching describes MedMaster Mobility allows patients to interact with their practitioner by email or video chat, and to view test results, upcoming & past appointments, and schedule appointments.)
As per claim 14, 
Englund discloses the limitations of claim 11.
Englund further discloses wherein the communications output port is communicatively coupled with the communications network further to transmit the plurality of EMR field responses to the mobile communications device for display in the dictation interface fields by the client interface application of the mobile communications device:
(Paragraph [0171] of Englund
As per claim 15, 
Englund discloses the limitations of claim 11.
Englund further discloses a transcription input port communicatively coupled with the communications network further to receive a dictation file from the mobile communications device and corresponding to a selected one of the dictation interface fields; and a transcription output port communicatively coupled with the communications network to transmit a transcription file to the mobile communications device, the transcription file comprising a textual transcription of audio data of the dictation file:
(Paragraph [0124] of Englund. The teaching describes that Dr. Jones used the MedMaster Mobility solution with advanced speech recognition dictation and navigation built right into our native tablet device application.)
As per claim 16, 
Englund discloses the limitations of claim 15.
Englund further discloses wherein the dictation file is received by the automated transcription server from the mobile communications device via the EMR proxy subsystem:
(Paragraph [0124] of Englund. The teaching describes that Dr. Jones used the MedMaster Mobility solution with advanced speech recognition dictation and navigation built right into our native tablet device application.)
As per claim 17, 
Englund discloses the limitations of claim 11.
Englund further discloses an authentication subsystem to authenticate the physician identifier prior at least to transmission of the patient record request:
(Paragraph [0270] of Englund. The teaching describes that after receiving a confirmation that the user has valid credentials to connect to the selected EHR system server, MedMaster Mobility connects based on that confirmation.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 18-20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Englund.
As per claim 1, 
Englund teaches a method for interfacing with electronic medical records (EMR) over a communications network, the method comprising:
associating a physician identifier with one or more of a user preference information, a schedule preference information, or a healthcare association information:
(Paragraphs [0170] and [0239]-[0241] of Englund. The teaching describes an authentication system that associates a physician identifier with a healthcare association information. Specifically, the physician scans their practitioner ID credentials to enter into the Medical Information System. This constitutes associating the physician identifier with a healthcare association because the practitioner ID is a credential that identifies the physician that is issued by the healthcare facility the physician works at.)
receiving, via a mobile communications device, a schedule request associated with a physician identifier:
(Paragraphs [0239]-[0241], [0253] and [0276] of Englund. The teaching describes a physician using a mobile device to submit login credentials to access a medical information system. An automatic configuration process that requests control or sample medical records from the medical information servers. If the credentials are valid, the medical information server transmits 108 a secured token for the session, which is passed 109 to the medical information software as it initializes. Communications service 201 may receive requests from the mobile medical information software application running on any of the portable electronics. Once connected, MedMaster Mobility displays the Launch 
identifying, in response to the schedule request, a plurality of appointment records in an appointments database as associated with the physician identifier, each appointment record further associated with a patient identifier, and a network location of an EMR server having stored thereon an EMR associated with the patient identifier, wherein the EMR server is associated with an EMR schema:
(Paragraphs [0270], [0277]-[0280] and Figure 2 of Englund. The teaching describes that the My Schedule view allows the doctor to instantly see the patients scheduled for the day. The Status (Checked-In, Checked-Out, Examined, No Show) of each patient is color-coded. The Appointment Time, Patient Name, Location, Room Number, and Orders are also displayed. After receiving a confirmation that the user has valid credentials to connect to the selected EHR or EMR system server, MedMaster Mobility connects based on that confirmation. This establishes that the network location of the EMR server that stores the patient identifier in an EMR schema is known by the MedMaster system.) 
generating a schedule interface for the physician identifier based on the plurality of appointment records and the associated one or more of the user preference information, the schedule preference information, or a healthcare association:
(Paragraphs [0112]-[0114] and Figure 6c of Englund
receiving, via the mobile communications device, an appointment request indicating a selected one of the appointment records the selected one of the appointment records selected from the schedule interface:
(Paragraphs [0112]-[0114] of Englund. The teaching describes that the scheduler allows the physician to select an entry in the appointment list to enter in new information via dictation. This is an appointment request indicating a selection of an appointment record.)
generating a plurality of EMR field requests, each mapping one of a plurality of dictation interface fields to a corresponding EMR field of the EMR server associated with the selected appointment record according to the EMR schema associated with the EMR server: 
(Paragraphs [0081]-[0086] [0112]-[0114] of Englund. The teaching describes that the scheduler allows the physician to select an entry in the appointment list to enter in new information via dictation. The dictation feature analyzes free text dictation, and then tags the most important clinical data elements such as medications, problems, social history, allergies, and procedures. These dictation tags establish dictation fields for which spoken words are mapped to recognized data elements)
communicating a patient record request corresponding to the selected appointment record, the patient record request communicated to the associated EMR server via the communications network according to the associated network location, and the patient record request comprising the associated patient identifier and the plurality of EMR field requests:
(Paragraph [0115] of Englund. The teaching describes that the My Patient view allows Dr. Jones to search patient records, see the patients who are scheduled for that day, etc. the results are displayed in the left 
receiving, from the EMR server via the communications network, a plurality of EMR field responses in response to the plurality of EMR field requests:
(Paragraph [0114] of Englund. Vitals taken here will automatically update the patient’s medical record. In most fields such as encounter notes, MedMaster Mobility allows Dr. Jones the option to either key-in or to dictate the information using speech recognition.)
communicating the plurality of EMR field responses to the mobile communications device for display in the dictation interface fields in association with the appointment request:
(Paragraph [0124] of Englund. The teaching describes that Dr. Jones used the MedMaster Mobility solution with advanced speech recognition dictation and navigation built right into our native tablet device application.)
Englund does not explicitly teach generating a schedule interface for the physician identifier based on the plurality of appointment records and the associated one or more of the user preference information, the schedule preference information, or the healthcare association information, the schedule interface displaying a first appointment record of the plurality of appointment records having at least one field populated with data from a first EMR and a second appointment record of the plurality of appointment records having at least one field populated with data from a second EMR, wherein the first appointment record and the second appointment record are displayed at one time in the schedule interface.
However it would have been obvious to one of ordinary skill in the art before the time of filing for Englund to teach this limitation. Paragraph [0054] of Englund teaches that the 
As per claim 2, 
Englund teaches the limitations of claim 1. 
Englund further discloses receiving, via the mobile communications device, a dictation file corresponding to a selected one of the dictation interface fields; communicating the dictation file to an automated transcription server; receiving a transcription file from the automated transcription server in response to communicating the dictation file; communicating the dictation file to the mobile communications device for population to the dictation interface field; and communicating the dictation file to the EMR server via the communications network in association with the EMR field corresponding to the selected dictation interface field:
(Paragraph [0171] of Englund. The teaching describes that MedMaster Mobility’s speech recognition modules transcribe the audible notes into written text.)
As per claim 3, 
Englund teaches the limitations of claim 1.
Englund further teaches communicating the schedule request to the EMR server via the communications network; and receiving the plurality of appointment records from the EMR server via the communications network:
(Paragraph [0277] and Figure 6c of Englund. The teaching describes that the My Schedule view allows the doctor to instantly see the patients scheduled for the day.)
As per claim 4, 
Englund teaches the limitations of claim 1. 
Englund further teaches communicating, via the communications network, the schedule request to a plurality of EMR servers associated with the physician identifier; and receiving, via the communications network, the plurality of appointment records from the plurality of EMR servers:
(Paragraphs [0270], [0271], [0277]-[0280] and Figure 2 of Englund. The teaching describes that the My Schedule view allows the doctor to instantly see the patients scheduled for the day. The Status (Checked-In, Checked-Out, Examined, No Show) of each patient is color-coded. The Appointment Time, Patient Name, Location, Room Number, and Orders are also displayed. After receiving a confirmation that the user has valid credentials to connect to the selected EHR or EMR system server, MedMaster Mobility connects based on that confirmation. This establishes that the network location of the EMR server that stores the patient identifier in an EMR schema is known by the MedMaster system. The physician gains access to this information by connecting to a selected EMR server and optionally an HIE server.) 
As per claim 5, 
Englund teaches the limitations of claim 1.
Englund further teaches the plurality of EMR field requests is generated, the patient record request is communicated, and the plurality of EMR field responses is received prior to receiving the appointment request:
(Paragraph [0259] and Figure 3 of Englund. The teaching describes medical information middleware’s translators 303 parse the responses and map each data field received to a format native to the mobile medical information software.)
As per claim 6, 
Englund teaches the limitations of claim 1.
Englund further teaches the schedule request is associated with a timeframe; and the plurality of appointment records is further identified as within the timeframe:
(Paragraph [0175] of Englund. The teaching describes MedMaster Mobility allows patients to interact with their practitioner by email or video chat, and to view test results, upcoming & past appointments, and schedule appointments.) 
As per claim 7, 
Englund teaches the limitations of claim 1.
Englund further teaches receiving, via the mobile communications device, a set of physician credentials associated with the physician identifier; and authenticating the physician identifier prior to communicating the patient record request:
(Paragraph [0270] of Englund. The teaching describes that after receiving a confirmation that the user has valid credentials to connect to the selected EHR system server, MedMaster Mobility connects based on that confirmation.)
As per claim 8,  
Englund teaches the limitations of claim 1.
Englund further teaches the schedule request and the appointment request are received by an EMR coordination server over the communications network; and the EMR coordination server is remote from the EMR server:
(Paragraph [0262] and Figure 4 of Englund. The teaching describes that in an embodiments of the invention, 401 the mobile medical information software uses cloud-based servers to host the collaboration)
As per claim 9, 
Englund teaches the limitations of claim 1.
Englund further teaches at least one of the plurality of appointment records is identified as associated with the physician identifier by being identified as associated with a physician organization that comprises a physician corresponding to the physician identifier:
(Paragraph [0312] of Englund. The teaching describes one connected, MedMaster Mobility displays and allows interaction with the various contact groups the doctor has selected.) 
As per claim 10, 
Englund teaches the limitations of claim 1. 
Englund further teaches wherein the network location is an Internet Protocol address of the EMR server:
(Paragraph [0040] and Figure 7 of Englund. The teaching describes HIE exchange server includes an integration server that supports a variety of messaging standard protocols for connecting to external systems and numerous databases for storing message data according to an embodiment of the invention.)
As per claim 18, 
Claim 18 is substantially similar to claim 1. Claim 18 is rejected for the same reasons indicated in the rejection of clam 1.
As per claim 19, 
Englund teaches the limitations of claim 18.
Englund further teaches receiving, via the mobile communications device, a dictation file corresponding to a selected one of the dictation interface fields; communicating the dictation file to an automated transcription server; receiving a transcription file from the automated transcription server in response to communicating the dictation file; communicating the dictation file to the mobile communications device for population to the dictation interface field; and communicating the dictation file to the EMR server via the communications network in association with the EMR field corresponding to the selected dictation interface field:
(Paragraph [0171] of Englund. The teaching describes that MedMaster Mobility’s speech recognition modules transcribe the audible notes into written text.)
As per claim 20,
Englund teaches the limitations of claim 18.
Englund further teaches wherein the instructions, when executed, cause the processor to perform steps further comprising: authenticating the physician identifier prior at least to transmission of the patient record request:
(Paragraph [0270] of Englund. The teaching describes that after receiving a confirmation that the user has valid credentials to connect to the selected EHR system server, MedMaster Mobility connects based on that confirmation.)
As per claim 23, 
Englund teaches the limitations of claim 1. 
Englund further teaches further comprising associating the physician identifier with a set of access privileges that defines access by the physician identifier to one or more EMR servers, the EMR associated with the patient identifier, or a schema within the EMR schema:
(Paragraph [0270] of Englund. The teaching describes that the MedMaster Mobility transmits a request to display the Login View of the available Electronic Health Record (EHR) or Electronic Medical Records (EMR) systems whether local or cloud-based and regardless of which legacy Health Information Technology (HIT) is in use at the facility. After receiving a confirmation that the user has valid credentials to connect to the selected EHR or EMR system server, MedMaster Mobility connects based on that confirmation.)
As per claim 24, 
Englund teaches the limitations of claim 1. 
Englund further teaches further comprising transmitting error information corresponding to an EMR field of the plurality of EMR fields to the mobile communications device:
(Paragraphs [0081]-[0086] [0112]-[0114] and [0238] of Englund
Claim 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Englund in view of Kahn et al. (US 2006/0149558; herein referred to as Kahn).
As per claim 21, 
Englund teaches the limitations of claim 1.
Englund does not explicitly disclose receiving, via the mobile communications device, a dictation file corresponding to a portion of a dictation for entry in a selected one of the dictation interface fields, transmitting the dictation file corresponding to the portion of the dictation to an automated transcription server, receiving a transcription file from the automated transcription server, wherein the transcription file includes textual information corresponding to the portion of the dictation and transmitting the transcription file to the mobile communications device for display within the selected one of the dictation interface fields, wherein the transcription file is transmitted for display as another portion of the dictation is being captured by the mobile communications device.
However, Kahn teaches receiving, via the mobile communications device, a dictation file corresponding to a portion of a dictation for entry in a selected one of the dictation interface fields, transmitting the dictation file corresponding to the portion of the dictation to an automated transcription server, receiving a transcription file from the automated transcription server, wherein the transcription file includes textual information corresponding to the portion of the dictation and transmitting the transcription file to the mobile communications device for display within the selected one of the dictation interface fields, wherein the transcription file is transmitted for display as another portion of the dictation is being captured by the mobile communications device:
(Paragraphs [0075], [0076] and [0225] and Figure 5B of Kahn. The teaching describes a dictation process that is used for “real-time” and “server-based” speech recognition. Real-time speech recognition programs commonly use a modified text processor for display and editing of real-time results. The speech 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Englund, the text recognition teachings of Kahn. Paragraphs [0081] and [0082] of Kahn teach that the disclosed speech recognition methods used in the reference provide for more accurate speech to text capability with improved turnaround time. One of ordinary skill in the art would have added to the teaching of Englund, the teaching of Kahn based on this incentive without yielding unexpected results.
As per claim 22, 
Englund teaches the limitations of claim 1.
Englund does not explicitly disclose receiving physician input information corresponding to a dictation interface field, generating a text file representative of the physician input information and analyzing the text file to determine whether errors are present in the physician input information for the dictation interface field.
However Kahn teaches receiving physician input information corresponding to a dictation interface field, generating a text file representative of the physician input information and analyzing the text file to determine whether errors are present in the physician input information for the dictation interface field:
(Paragraphs [0075], [0076], [0147] and [0225] of Kahn. The teaching describes a dictation process that is used for “real-time” and “server-based” speech recognition. Real-time speech recognition programs 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Englund, the text recognition teachings of Kahn. Paragraphs [0081] and [0082] of Kahn teach that the disclosed speech recognition methods used in the reference provide for more accurate speech to text capability with improved turnaround time. One of ordinary skill in the art would have added to the teaching of Englund, the teaching of Kahn based on this incentive without yielding unexpected results.

Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered.
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 102 are not entirely persuasive. 
The applicant argues that Englund does not disclose the features in claims 1 and 18. 
The examiner agrees that Englund does not explicitly disclose the features of claims 1 and 18. However upon review of the primary reference, the examiner had concluded that it would have been obvious to one of ordinary skill in the art 
The applicant further argues that Englund does not disclose the features in claim 11. 
The examiner respectfully disagrees and directs the applicant’s attention to the updated rejection above to show newly cited portions of Englund that disclose the amended language. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.A.N./Examiner, Art Unit 3686                   

/JOHN P GO/Primary Examiner, Art Unit 3686